DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 2 through 11 are under rejection. Claims 12 through 20 are present and currently withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Request, filed May 25, 2022, with respect to the 103 rejection by Yoo et al have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
However, on further search and consideration, the claims as presently filed are still obvious. As will be discussed further within this Office Action, it was known in the art to form carbon microtubes with a length of at least 1 cm and therefore it would have been obvious to one of ordinary skill to have modified Yoo to use a wire substrate with a length of at least 1 cm in order to form these known and desired carbon microtubes. Furthermore, though not addressed by applicant, as was discussed previously in the rejection of claim 4, Won teaches that it was known in the art to form graphene by CVD on a continuous substrate passing through a heated deposition chamber and a continuous substrate would have had a length which overlapped with the claimed range of at least 1 cm.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (U.S. Patent # 8,663,593) in view of Peng et al (U.S. patent # 7,959,889). [Evidence of forming a multi-layer carbon tube provided by Naito et al (U.S. Patent Publication No. 2013/0081678)]
	In the case of claims 5 and 6, Yoo teaches a method for forming a carbon tube in the form of a three-dimensional structure (Abstract). The method of Yoo comprised providing a wire substrate in the form of a copper wire into a heated surface and contacting the wire with a reducing gas in the form of hydrogen which removed residual oxide from the wire. After contacting the wire with hydrogen gas a tube/layer of graphene was formed around the wire by a chemical vapor deposition of a carbon precursor in the heated furnace followed by removing the tube from the furnace. (Column 2 Lines 51-61 and Column 4 Lines 11-43).
	Though Yoo teaches forming a carbon tube Yoo does not specifically teach that the tube was a microtube. However, Yoo teaches that the formed structure/tube had dimensions in the range of nanometer to millimeters (Column 2 Lines 8-16), which overlapped with the micron scale. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Yoo does not teach that the wire had a diameter or no more than 100 microns and a length of at least 1 cm. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	However, as was discussed previously, Yoo teaches having formed carbon tubes in the micro-range and Yoo further teaches that the dimensions including the length of the wire/metal catalyst were a cause effective variable controlling the dimensions and length of the formed graphene structure (Column 2 Lines 8-16 and Column 3 Lines 58-63).
	Furthermore, Peng teaches a carbon microtube having a diameter of at least 10 micron and a length of at least 1 cm (Abstract and Column 2 Lines 53-62) wherein the microtube was formed by chemical vapor deposition (Column 4 Lines 11-28).
	Based on the teachings of Peng, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a wire substrate with a length of at least 1 cm and a diameter of no more than 100 microns because the dimensions of the wire substrate/metal catalyst affected the dimensions of the formed graphene structure and it was known and desired in the art to form carbon microtubes with a diameter of at least 10 microns and a length of at least 1 cm.
	As for claim 2, Yoo teaches that the wire was removed from the tube by etching to provide a freestanding carbon/graphene tube (Column 4 Lines 25-43). 
	As for claim 7, as was discussed previously, the reducing gas of Yoo was hydrogen.
	As for claim 8, Yoo teaches that the carbon precursor was either a C1 or C2 hydrocarbon (Column 3 Lines 11-17).
	As for claim 9, as was discussed previously, the carbon microtube of Yoo was comprised of graphene and therefore predominantly sp2 carbon.
	As for claim 10, Yoo teaches that the wire substrate/metal catalyst included nickel (Column 2 Lines 66-67). Naito teaches a process for forming graphene by CVD (Page 3 Paragraph 0052-0053) wherein multi-layered graphene is inherently formed when the graphene is formed on Nickel (Page 3 Paragraph 0056). Therefore, the process of Yoo would inherently form a multi-layered carbon microtube because Yoo teaches forming the graphene on a substrate of nickel.
	As for claim 11, Yoo teaches that the wire/template was a catalytic metal (Column 2 Lines 62-67).









Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Peng et al as applied to claim 6 above, and further in view of Naito et al.
	The teachings of Yoo in view of Peng as they apply to claim 6 have been discussed previously and is incorporated herein.
	Yoo does not specifically teach that the carbon microtube was a multi-layer carbon microtube. However, as was discussed previously, Yoo taught using nickel as a catalyst for forming the graphene and Yoo further teaches that the formed graphene was used in forming conductive films in electronic devices (Column 1 Lines 39-46).
	Naito teaches a conductive material comprised of multi-layered graphene used in an electronic element (Abstract and Page 1 Paragraph 0002). Naito further teaches that the graphene was formed by CVD (Page 3 Paragraph 0052-0053) wherein multi-layered graphene was formed on a nickel catalyst (Page 3 Paragraph 0056).
	Based on the teachings of Naito, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a multi-layered microtube in the process of Yoo in view of Peng because it was known in the art to use multi-layered graphene in the formation of conductive films in electronic devices.










Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Peng et al as applied to claim 6 above, and further in view of Giles (U.S. Patent # 9,314,060).
	The teachings of Yoo in view of Peng as they apply to claim 6 have been discussed previously and is incorporated herein.
	Yoo does not teach having further formed an article with the carbon microtube by embedding the micro tube in a matrix material. However, Peng teaches that carbon microtubes were used in the formation of body armor and other high strength composite structures (Column 1 Lines 38-41).
	Giles teaches an impact resistant helmet/body armor structure formed by entirely encasing a series of linked coils in a filler/matrix material (Abstract) wherein suitable coils included graphene microtubes (Column 59 Lines 12-34).
	Based on the teachings of Giles, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have embedded the microtubes of Yoo in view of Peng in a matrix material because it was known in the art for form body armor/helmets by embedding/encasing coils of microtubes in a filler/matrix material.
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al in view of Peng et al as applied to claim 6 above, and further in view of Won et al (U.S. Patent Publication No. 2013/0122220).
	The teachings of Yoo in view of Peng as they apply to claim 6 have been discussed previously and is incorporated herein.
	Though Yoo teaches having provided the wire substrate in a heated furnace Yoo does not teach having progressively drawn at least a portion of the wire through a hot zone of the furnace.
	Won teaches a process for forming graphene on an elongated substrate comprising a catalyst metal by CVD (Abstract and Page 4 Paragraphs 0076-0081). Won further teaches that the graphene was continuously formed by progressively drawing the substrate through a hot zone/heated deposition chamber (Page 2 Paragraph 0027 and Page 3 Paragraph 0060).
	Based on the teachings of Won, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have progressively drawn the wire substrate of Yoo through a hot zone/deposition chamber of the furnace in order to continuously form graphene.

Conclusion
	Claims 2 through 11 have been rejected. Claims 12 through 20 are withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712